The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 31 August 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-15 are pending.
Claim 1-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-15 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 12 / 14, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 12 / 14, in part, recites 
 “ …. normalizing … the layer output through the statistics information to generate a normalized output; … performing … an affine transform on the normalized output using the augmented statistics information to generate a transformed output” (math relation), “extracting … statistics information of the layer output; … augmenting … the statistics information to generate augmented statistics information associated with the statistics information” (mental process).
The limitations of “normalizing … the layer output through the statistics information to generate a normalized output; … performing … an affine transform on the normalized output using the augmented statistics information to generate a transformed output”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of normalizing / augmenting … the statistics / affine transform, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitation “extracting … statistics information of the layer output; … augmenting … the statistics information to generate augmented statistics information associated with the statistics information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “extracting”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical model analyst could collect / analyze / transform data to feed into statistical models for better prediction.), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 12 / 14 recites the additional elements: (a) using generic computer elements (like processor, processor executing instruction from computer-readable medium, processor communicating with memory to execute instruction); (b) “acquiring, at a processor of the computing device, a layer output of the first layer for training data”, “providing, at the processor, the transformed output as an input to the second layer” (insignificant extra solution activity, MPEP 2106(g)).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input/output is WURC and/or insignificant extra-solution activity. The claim is not patent eligible.
(Dependent claims) 
Claims 2-11 / 13 / 15 are dependent on claim 1 / 12 / 14 and include all the limitations of claim 1 / 12 / 14. Therefore, claims 2-11 / 13 / 15 recite the same abstract ideas. 
With regards to claims 2, the claim recites further limitation “wherein the neural network is a convolutional neural network (CNN), and wherein the layer output comprises feature maps” which is statistical analysis model processing, which can be performed by human using paper, pen, and/or calculator. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3, the claim recites further limitation (a) “wherein the feature maps comprise first and second feature maps associated with a first channel and third and fourth feature maps associated with a second channel, the first and third feature maps being associated with the first training data, and the second and fourth feature maps being associated with the second training data” (which is statistical analysis model processing, which can be performed by human using paper, pen, and/or calculator); (b) “wherein the statistics information comprises first to fourth statistics information corresponding, respectively, to the first to fourth feature maps, and wherein normalizing the layer output comprises: normalizing the first to fourth feature maps, respectively, using the first to fourth statistics information” (which is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4-11 / 13 / 15, similarly to the analysis of previous claims, the claim recites further limitation on math algorithm calculation and/or model processing which can be performed by human, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shlens et al., US-PGPUB NO.20190236814A1 [hereafter Shlens] in view of Soatto, et al., US-PGPUB NO.20130215264A1 [hereafter Soatto].

With regards to claim 1, Shlens teaches 
“A method for training a neural network comprising first and second layers in a computing device, the method comprising: acquiring, at a processor of the computing device, a layer output of the first layer for training data (Schlens, FIG.1, Item 118 ‘Layer Output’,

    PNG
    media_image1.png
    636
    823
    media_image1.png
    Greyscale

); extracting, at the processor, statistics information of the layer output; normalizing, at the processor, the layer output through the statistics information to generate a normalized output (Schlens, FIG.1, [0007], ‘The style transfer neural network includes a conditional instance normalization layer between a first neural network layer and a second neural network layer’, [0032], ‘the conditional instance normalization layer normalizes the layer output by, for each depth dimension of the layer output, determining normalization statistics for components of the first layer output, and normalizing the components of the first layer output using the normalization statistics’); …. performing, at the processor, an affine transform on the normalized output using the augmented statistics information to generate a transformed output (Schlens, FIG.1, [0024], ‘to tune parameters for an affine transformation after normalization for each style’); and providing, at the processor, the transformed output as an input to the second layer (Schlens, FIG.1, [0030], ‘each conditional instance normalization layer is configured to receive a layer output generated by the neural network layer before the conditional instance normalization layer and to transform the layer output in accordance with current values of conditional instance normalization layer parameters to generate a conditional instance normalization layer output’)”.
Schlens does not explicitly detail “augmenting, at the processor, the statistics information to generate augmented statistics information associated with the statistics information”.
However Soatto teaches “augmenting, at the processor, the statistics information to generate augmented statistics information associated with the statistics information (Soatto, FIG.2, [0173], ‘one can easily augment the gradient direction (or other contrast-invariant statistic) in the BTD with a deformation-covariant statistics … The resulting augmented statistics (gradient orientation and deformation field) can then be used to compute the BTD’,

    PNG
    media_image2.png
    769
    1000
    media_image2.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Schlens and Soatto before him or her, to modify the data transformation process for neural network training of Schlens to include augmented statistics as shown in Soatto.   
The motivation for doing so would have been for pattern recognition (Soatto, Abstract). 

With regards to claim 2, Shlens in view of Soatto teaches 
“The method of claim 1, wherein the neural network is a convolutional neural network (CNN) (Schlens, FIG.2, [0040], ‘The trained classifier 208 includes multiple convolutional neural network layers …’,

    PNG
    media_image3.png
    552
    949
    media_image3.png
    Greyscale

), and wherein the layer output comprises feature maps (Schlens, FIG.1, [0036], ‘feature maps in the style transfer neural network’).”

With regards to claim 3, Shlens in view of Soatto teaches 
“The method of claim 2, wherein the training data comprises first and second training data, wherein the feature maps comprise first and second feature maps associated with a first channel and third and fourth feature maps associated with a second channel, the first and third feature maps being associated with the first training data, and the second and fourth feature maps being associated with the second training data, wherein the statistics information comprises first to fourth statistics information corresponding, respectively, to the first to fourth feature maps, and wherein normalizing the layer output comprises: normalizing the first to fourth feature maps, respectively, using the first to fourth statistics information (Schlens, FIG.1, 

    PNG
    media_image4.png
    394
    498
    media_image4.png
    Greyscale

).”

With regards to claim 4, Shlens in view of Soatto teaches 
“The method of claim 3, wherein the first and second feature maps are included in a first batch, -22-wherein the third and fourth feature maps are included in a second batch, and wherein generating the augmented statistics information comprises: generating first to fourth augmented statistics information corresponding, respectively, to the first to fourth statistics information, wherein the first augmented statistics information is generated by interpolating the first statistics information and the second statistics information, and wherein the third augmented statistics information is generated by interpolating the third statistics information and the fourth statistics information (Schlens, FIG.1-2, [0026], ‘the architecture can be modified by replacing some of all of the batch normalization layers with conditional instance normalization layers’, and

    PNG
    media_image5.png
    393
    490
    media_image5.png
    Greyscale

).”

With regards to claim 7, Shlens in view of Soatto teaches 
“The method of claim 4, wherein generating the first augmented statistics information comprises performing convolution on the statistics information through learning of the convolutional neural network (Schlens, FIG.2, [0042], ‘The trained classifier 208 is configured to process the input through each convolutional neural network layer to generate intermediate representations of the input’).”

With regards to claim 10, Shlens in view of Soatto teaches 
“The method of claim 1, wherein generating the augmented statistics information comprises performing convolution on the statistics information through learning of a convolutional neural network to generate the augmented statistics information (Schlens, FIG.2, [0042], ‘The trained classifier 208 is configured to process the input through each convolutional neural network layer to generate intermediate representations of the input’,

    PNG
    media_image3.png
    552
    949
    media_image3.png
    Greyscale

).”

With regards to claim 11, Shlens in view of Shlens teaches 
“The method of claim 10, wherein performing convolution on the statistics information comprises performing convolution with a 1 x 1 filter (Schlens, FIG.2, [0042], in general convolution process is nxn filters which include 1x1 filter.).”

Claims 12-15 are substantially similar to claims 1-4, 7-8, 10-11. The arguments as given above for claims 1-4, 7-8, 10-11are applied, mutatis mutandis, to claims 12-15, therefore the rejection of claims 1-4, 7-8, 10-11 are applied accordingly.

The combined teaching described above will be referred as Shlens + Saotto hereafter.

Claims 5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shlens et al., US-PGPUB NO.20190236814A1 [hereafter Shlens] in view of Soatto, et al., US-PGPUB NO.20130215264A1 [hereafter Soatto] and ANDERSEN et al., US-PGPUB NO.20170359487A1 [hereafter ANDERSEN].

With regards to claim 5, Shlens + Saotto teaches 
“The method of claim 4”
Shlens + Saotto does not explicitly detail “wherein generating the first augmented statistics information comprises adding random noise to the statistics information”.
However ANDERSEN teaches “wherein generating the first augmented statistics information comprises adding random noise to the statistics information (ANDERSEN, [0378], ‘we add both dark noise and shot noise; dark noise is modelled as zero mean Gaussian noise distributed N(0,0.01), and shot noise as an approximation to Poisson noise using Gaussian noise whose standard deviation is scaled by the sensor intensity….’,

    PNG
    media_image6.png
    272
    582
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shlens + Saotto and ANDERSEN before him or her, to modify the data transformation process for neural network training of Shlens + Saotto to include adding random noise as shown in ANDERSEN.   
The motivation for doing so would have been for color correction (ANDERSEN, Abstract). 

With regards to claim 6, Shlens + Saotto teaches 
“The method of claim 5, wherein generating the first augmented statistics information comprises performing convolution on the statistics information through learning of the convolutional neural network (Schlens, FIG.2, [0042], ‘The trained classifier 208 is configured to process the input through each convolutional neural network layer to generate intermediate representations of the input’).”

With regards to claim 8, Shlens + Saotto teaches 
“The method of claim 1, wherein the statistics information comprises at least one of a mean, a standard deviation, or a gram matrix (Schlens, FIG.2, 

    PNG
    media_image7.png
    357
    494
    media_image7.png
    Greyscale

)”.
Shlens + Saotto does not explicitly detail “and wherein the augmented statistics information comprises at least one of an augmented mean, an augmented standard deviation, or an augmented gram matrix”.
However ANDERSEN teaches “and wherein the augmented statistics information comprises at least one of an augmented mean, an augmented standard deviation, or an augmented gram matrix (ANDERSEN, [0378], ‘we add both dark noise and shot noise; dark noise is modelled as zero mean Gaussian noise distributed N(0,0.01), and shot noise as an approximation to Poisson noise using Gaussian noise whose standard deviation is scaled by the ….’,

    PNG
    media_image6.png
    272
    582
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shlens + Saotto and ANDERSEN before him or her, to modify the data transformation process for neural network training of Shlens + Saotto to include adding random noise as shown in ANDERSEN.   
The motivation for doing so would have been for color correction (ANDERSEN, Abstract). 

With regards to claim 9, Shlens + Saotto teaches 
“The method of claim 8”
Shlens + Saotto does not explicitly detail “wherein generating the augmented statistics information comprises adding random noise to at least one of the mean and standard deviation”.
However ANDERSEN teaches “wherein generating the augmented statistics information comprises adding random noise to at least one of the mean and standard deviation (ANDERSEN, [0378], ‘we add both dark noise and shot noise; dark noise is modelled as zero mean Gaussian noise distributed N(0,0.01), and shot noise as an approximation to Poisson noise using Gaussian noise whose standard deviation is scaled by the ….’,

    PNG
    media_image6.png
    272
    582
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shlens + Saotto and ANDERSEN before him or her, to modify the data transformation process for neural network training of Shlens + Saotto to include adding random noise as shown in ANDERSEN.   
The motivation for doing so would have been for color correction (ANDERSEN, Abstract). 


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128